Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant election of claims 1-20 pertains to species I   that reads on Fig 1-Fig 3 in the communication with the Office on 09/21/2021 is acknowledged.
Examiner’s Amendment.
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for the examiner amendment to the Specification has been given by Applicant Attorney in the phone conversation on 10/19/2021.
Please amend paragraph [0010] as provided below:
--- “ [0010] Fig[[s]]. 7[[-15]] illustrates a cross-sectional view[[s]] of some embodiments of a method of forming an integrated chip, in which a first isolation structure and a second isolation structure is formed within a substrate having an embedded memory region separated from a logic region by a boundary region.
	Fig. 8A illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a memory wall core and select gates are formed over the substrate.
	Fig. 8B illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a charge trapping layer is formed over the memory wall core and the select gates.

	Fig. 9 illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a maximum height of the first isolation structure is adjusted.
Fig. 10A illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which transistor gate stacks are formed over the substrate.
	Fig. 10B illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which sidewall spacers are formed around the transistor gate stacks.
	Fig. 11 illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a contact etch stop layer is formed on the substrate.
	Fig. 12 illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a first planarization process is performed.
	Fig. 13A illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a gate electrode layer is removed from the plurality of transistor gate stacks to form gate cavities.
	Fig. 13B illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which one or more gate metals are formed within the gate cavities.
	Fig. 14 illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a second planarization process is performed.
	Fig. 15 illustrates a cross-sectional view of some embodiments of the method of forming an integrated chip, in which a silicidation process is performed.

Reason for allowance
 
 
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-8:
 None of the references of record teaches or suggests the claimed method of forming an integrated chip having the limitations/steps:
--“forming a plurality of memory devices within the embedded memory region;           forming a plurality of transistor devices within the logic region; and
 forming a logic wall over the first isolation structure, wherein the logic wall surrounds the embedded memory region and has a first height that is greater than heights of the plurality of memory devices. “--
In combination with all other limitations /steps as recited in claim 1
II/ Group II: Claims 9-15:
 None of the references of record teaches or suggests the claimed method of forming an integrated chip having the limitations/steps:
--“forming a plurality of transistor gate stacks over the substrate, wherein the first isolation structure is between the plurality of transistor gate stacks and the plurality of
memory device structures; and 
forming a logic wall over the first isolation structure concurrent with formation of the plurality of transistor gate stacks, wherein the logic wall has an uppermost surface that is above uppermost surfaces of the plurality of transistor gate stacks. “--.
In combination with all other limitations /steps as recited in claim 9
III/ Group III: Claims 16-20:
None of the references of record teaches or suggests the claimed method of forming an integrated chip having the limitations/steps:
--“forming a plurality of memory device structures within the substrate; 
increasing a height of a part of the first isolation structure to provide the first isolation structure with a first upper surface and a second upper surface that is below the first upper surface;
 forming a plurality of transistor gate stacks over the substrate, wherein the plurality of transistor gate stacks are separated from the plurality of memory device structures by the first isolation structure; and 
forming a logic wall over the first upper surface of the first isolation structure. “--.
In combination with all other limitations /steps as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Ema et al. (US 2009/0102010) discloses a SEMICONDUCTOR DEVICE WITH STI AND METHOD FOR MANUFACTURING THE SEMICONDUCTOR DEVICE


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897